Citation Nr: 0303817	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  02-02 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for Reiter's syndrome, also 
claimed and diagnosed as gout and degenerative arthritis.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2000 RO decision that denied service 
connection for Reiter's syndrome, also claimed and diagnosed 
as gout and degenerative arthritis.  

It is noted that the veteran's claim of service connection 
had previously been denied several times, with the latest 
denial in January 1994.  In its December 2000 decision, the 
RO found that although the submitted evidence was "new and 
material" it did not support the claim of service 
connection.  

However, in its February 2002 Statement of the Case, the RO 
indicated that new and material evidence adequate to reopen 
the claim of service connection had not been submitted.  

Even if the RO determined that new and material evidence was 
presented to reopen the claim, such is not binding on the 
Board, and the Board must first decide whether evidence has 
been submitted which is both new and material to reopen the 
claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is 
unlawful when new and material evidence has not been 
submitted).  

The Board, hereinbelow, undertakes to adjudicate that 
question of whether new and material evidence has been 
received, furnishing a complete explanation as to its reasons 
and bases for such a decision.  

The appeal is before the undersigned Member of the Board who 
has been designated to make the final disposition of this 
proceeding for VA.



FINDINGS OF FACT

In an unappealed January 1994 rating decision, the RO denied 
the veteran's claim of service connection for Reiter's 
syndrome; the evidence received since the January 1994 
determination by the RO includes evidence which is not 
cumulative or redundant of evidence previously considered and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for Reiter's syndrome, also 
claimed and diagnosed as gout and degenerative arthritis.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's claim to reopen, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  It is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  

The Board will assume for the purposes of this decision that 
the liberalizing provisions of the VCAA are applicable to the 
veteran's claim to reopen.  However, nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).  

Although the rule is generally effective on November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claim to reopen, which was 
received before that date.  

As explained hereinbelow, the Board is of the opinion that 
new and material evidence has been presented to reopen the 
veteran's claim.  Therefore, no additional evidence or 
information is required to substantiate his application to 
reopen.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In the present case, the veteran's claim of service 
connection for Reiter's syndrome, also claimed and diagnosed 
as gout and degenerative arthritis, was previously denied by 
the RO on several occasions.  In February 1985, the RO denied 
service connection for a disability of the joints, claimed as 
a residual of a motor vehicle accident in service.  In June 
1986, the RO denied service connection for claimed arthritis 
and swelling of the joints.  

In January 1990, the RO denied service connection for 
Reiter's syndrome with swelling of the knees and feet and 
with degenerative arthritic changes in both first 
metatarsals.  In January 1994, the RO denied service 
connection for Reiter's syndrome on the basis that new and 
material evidence had not been received to reopen the claim.  

The veteran did not perfect an appeal with regard to the 
January 1994 decision, and it is considered final, with the 
exception that the claim may be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

The last final disallowance of the veteran's claim in this 
case is the January 1994 RO decision.  As such, the Board 
will consider evidence submitted since this RO determination 
in order to determine whether that evidence is new and 
material to reopen the veteran's service connection claim.  

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When the RO denied the claim of service connection for 
Reiter's syndrome in January 1994, it had considered the 
veteran's service medical records, VA records dating back to 
1982, private medical records dating back to 1985, and 
statements of the veteran.  

The service medical records show that on an October 1968 
enlistment physical examination the veteran was evaluated as 
normal.  On a Report of Medical History dated in October 
1968, the veteran indicated having had swollen or painful 
joints; a physician's statement indicates that the veteran 
had occasional nonspecific joint aches that were minor.  

In March 1969, he sustained a small abrasion of the cornea of 
the left eye.  Four days later, he no longer required 
treatment and his visual acuity was normal.  He was seen 
three times during March 1971 for complaints of sore feet and 
bilateral pes planus was noted.  He also complained of mid-
tarsal pain in March 1971.  In May 1971, an evaluation of the 
feet revealed pronation of feet bilaterally secondary to 
plantar fascial strain.  In August 1971, he complained of a 
painful left great toe, claimed to be an old injury.  

On an October 1971 separation physical examination, the 
veteran was evaluated as normal.  On a Report of Medical 
History dated in October 1971, the veteran indicated that he 
did not have (or ever have) swollen or painful joints.  

The VA records show that the veteran was seen beginning in 
February 1982 with complaints of recurrent left ankle 
swelling.  He claimed that he had had episodes of pain and 
swelling since a left ankle injury during service.  There was 
radiologic confirmation of degenerative changes in both 
ankles.  

On a March 1982 compensation examination, the veteran 
complained of a continuous swelling of the ankles, feet, and 
legs; there were no objective findings of left ankle or knee 
disability or any abnormalities of the right lower extremity.  
A rheumatology consultation report in April 1982 indicates 
that only time would tell whether the veteran's condition was 
Reiter's syndrome or degenerative joint disease.  

The outpatient records show that he was treated in December 
1984 and January 1985 for questionable Reiter's syndrome and 
that in October 1985 he was seen with complaints of swelling 
in the feet.  On an April 1986 compensation examination, he 
was diagnosed with recurrent arthralgias in both feet and 
knees, etiology uncertain, possibly acute gout versus 
Reiter's syndrome.  

The outpatient records from 1986 to 1988 show treatment for 
joint pains, diagnosed as inflammatory arthritis in the knees 
and ankles, Reiter's syndrome, and gout.  On an April 1989 
compensation examination, he was diagnosed with Reiter's 
syndrome and gouty diathesis.  

The private records show that the veteran was treated at the 
University Hospital of Jacksonville from October 1985 to 
January 1986 for recurrent joint pain.  The impression was 
polyarthralgia with no evidence of Reiter's syndrome.  
Records from Joseph Anello, M.D., dated from December 1987 to 
February 1988, show treatment for Reiter's syndrome versus 
rheumatoid variant.  

In an August 1988 statement, N. Lawrence Edwards, M.D., of 
the Rheumatology Division of the University of Florida's 
College of Medicine, reviewed the veteran's history of joint 
pains and diagnosed the veteran with both Reiter's syndrome 
and intermittent gouty arthritis.  

In a November 1989 statement, Dr. Anello stated that he has 
treated the veteran for Reiter's syndrome from 1987 to 1989.  
In an October 1993 statement, Alfonso Bello, M.D., indicates 
that he was a rheumatologist in charge of the care of the 
veteran who has been treated at VA for Reiter's syndrome.  

In statements, the veteran asserted that he was not properly 
treated in service for an ailment (a permanent "form of 
arthritis") that has recurred.  In a statement dated in 
February 1989, he indicated that he was treated for foot 
swelling disabilities in the service and that he has been 
receiving treatment for the same difficulties at VA since 
1982.  

The evidence received since the January 1994 RO decision 
includes that of VA and private medical records and 
statements of the veteran.  

The VA medical records received since January 1994 consist of 
a September 2001 VA orthopedic examination report, which 
indicates that it is as likely as not that the veteran has 
Reiter's syndrome, a diagnosis made in 1987 by a private 
rheumatologist.  

The VA examiner opined that Reiter's syndrome was not 
predictable because it could wax and wane and have different 
outcomes and prognoses.  The VA examiner stated that it would 
be speculation to relate the veteran's condition to his 
period of service.  

The private medical records received since January 1994 in 
support of the veteran's claim include that of statements of 
Paul Bridgeford, M.D., dated in April 2000 and November 2000, 
and treatment records from Dr. Bridgeford at the St. 
Petersburg Medical Clinic, dated from June 1994 to October 
1997.  

Dr. Bridgeford stated that the veteran had diagnoses of 
Reiter's syndrome and gout which began in service with 
symptoms of arthritis and joint pains.  He also stated that, 
although he did not treat the veteran during the veteran's 
period of service, he was given to understand that the joint 
pains in service continued on through the veteran's life to 
his present disability from arthritis.  The medical clinic 
records show treatment for concurrent diagnoses of Reiter's 
syndrome and gout.  

In August 2000 and December 2000 statements, the veteran 
maintained that his current condition manifested during 
service.  He asserted that the statements of Dr. Bridgeford 
were made after the doctor reviewed service medical records 
that he furnished the doctor.  The veteran maintained that 
his doctor has provided competent medical evidence of a link 
between his current disability and service.  

It is noted that for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holdings in Justus and Evans v. Brown, 9 
Vet. App. 273 (1996), that the credibility of the evidence is 
to be presumed, was not altered by the Federal Circuit 
decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In regard to the evidence submitted since the January 1994 RO 
decision, the Board finds that it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.  The evidence is certainly 
new, as it was not of record at the time of the January 1994 
RO decision, or cumulative or duplicative of the evidence 
previously of record.  

Also, the additional medical evidence shows that the veteran 
has received treatment for Reiter's syndrome, gout, and 
arthritis, which appear to be related to his period of active 
service.  Furthermore, as the statements of the veteran are 
presumed credible, it appears that the veteran's current 
disability is attributable to service.  

Thus, the Board finds that new and material evidence has been 
submitted since the January 1994 RO decision that denied 
service connection for Reiter's syndrome, and that the claim 
is reopened.  

The Board notes that it is deferring a decision on the now 
reopened claim for Reiter's syndrome, pending further 
development by the Board.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for Reiter's syndrome, including 
gout and degenerative arthritis, the appeal to this extent is 
allowed, subject to further action as discussed hereinabove.  


		
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

